Citation Nr: 1619197	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  12-21 338	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a left foot condition to include plantar fasciitis.

3. Entitlement to an initial rating in excess of 20 percent for posttraumatic arthritis of the left glenohumeral joint, status post fracture of the distal left clavicle (left shoulder disability).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida granting the Veteran service connection for his left shoulder disability with an initial 20 percent disability rating, and denying the Veteran service connection for a left foot condition and bilateral hearing loss.

In February 2016, a hearing was held in St. Petersburg, Florida before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file. 

A review of the record reveals that the Veteran did not formally appeal the denial of service connection for his left foot condition.  However, the AOJ nonetheless certified that issue to the Board in August 2012, and the Veteran presented lay testimony as to left foot condition in February 2016.  Where, as here, VA takes actions leading the Veteran to believe his appeal was perfected, VA waives any objection to an untimely substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  Accordingly, notwithstanding the untimeliness of the Veteran's appeal of the denial of service connection for his left foot condition, the Board takes jurisdiction over that issue.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for tinnitus has been raised by the record by the Veteran's February 2016 hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of service connection for a left foot condition to include plantar fasciitis, and an initial rating in excess of 20 percent for left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's diagnosed bilateral hearing loss is related to his active duty service.


CONCLUSION OF LAW

The Veteran's bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Because the benefit is being granted in full, any development or notification actions under the Veterans Claims Assistance Act of 2000 (VCAA) will not avail the Veteran in pursuit of service connection for hearing loss.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  As such, a discussion of whether the VA has met its statutory and regulatory duties to notify and assist the Veteran with development of his claim is unnecessary.

II. Standards Governing Evidentiary Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  

Part III, below will discuss rules of law specific to service connection claim for hearing loss, and will apply the evidentiary standards above to the Veteran's claim.

III. Elements of Service Connection

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  For the first criterion of a service connection claim, a disability is considered current so long as it exists at the time the claim is filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  

A. Bilateral Hearing Loss

Impaired hearing is considered a disability if: (1) the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Here, a June 2010 VA examination determined that the Veteran had an average auditory threshold of 31.25 in his right ear and an average auditory threshold of 36.25 in his left ear.  He was diagnosed with sensorineural hearing loss bilaterally.  The Veteran did not report significant post-service noise exposure at the VA examination, and at the February 2016 hearing explaining that he had worked as a warehouse supervisor at a beer company, and later as a correction officer.  However, the examiner provided a negative etiology opinion explaining that the Veteran's audiogram upon separation from service did not indicate hearing loss, and cited a scientific study indicating that based on current medical knowledge of acoustic trauma, there is no reasonable basis to support a theory of delayed-onset hearing loss.  However, the examiner conceded that this scientific study had not affirmatively ruled out delayed-onset hearing loss.

However, at the Veteran's February 2016 hearing, the Veteran indicated that at the time of his separation physical he had "failed" the hearing test three times.  He also testified that he began to have trouble hearing and ringing in his ears around 1991, in particular after a big operation while stationed at Twentynine Palms, California during which he was required to fire a grenade launcher.  The Veteran served primarily as a "field mess" in which capacity he set up kitchen equipment that would get set up for combat.  He further explained that he was in numerous field range trainings and live fire exercises.  The Veteran reported that his current treatment for his hearing loss was a noise machine and vitamins to help him sleep at night both provided to him by VA, as he was told that a hearing aid would not help with the ringing in his ears.

On August 1986 enlistment physical, the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
15
LEFT
10
10
5
20
15

Hearing loss was not noted or found. 

On January 1987 reference audiometry testing, the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
-5
15
LEFT
5
5
10
15
10

On October 1992 audiometry testing, the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
20
20
LEFT
15
20
15
25
15

It was noted that there was a significant threshold shift (20 decibels of greater) between the January 1987 audiometry results and the October 1992 results.  Follow up audiometry testing was conducted on two succeeding days in October 1992, both of which produced similar results and which the examiner continued to characterize as evidence of a significant threshold shift.  The Board notes that a 25 decibel shift was recorded at 3000 hertz in the right ear on all three audiograms.

On November 1992 discharge physical, the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
20
LEFT
15
15
15
20
20

In the summary of defects and diagnoses, the examiner indicated that the Veteran had mild bilateral hearing loss since enlistment. 

As a preliminary matter, the Board finds that the Veteran is competent to provide lay statements as to the onset and symptoms of his hearing loss, as well as the circumstances under which the in-service audiograms were administered.  The Veteran is competent to provide such lay statements because onset and symptoms of hearing loss are physically experienced by him and do not require any medical knowledge to observe, and the circumstances of the audiogram at his separation physical is a factual matter that any lay person with personal knowledge is qualified to relay.  Moreover, because there is no evidence of record to the contrary and because there is evidence that is supportive of the Veteran's statements, the Board finds that the Veteran's lay statements are credible.  Finally, the Board finds that the Veteran's lay statements are probative because they provide important context as to the value of the audiological findings reflected on the Veteran's separation examination, and the history of the Veteran's hearing loss since then including noise exposure in service and the absence of such post service.  

While the Veteran's separation noted mild hearing loss since enlistment, the Veteran's enlistment examination does not show such.  Further, the Board finds that the June 2010 examination is not probative because it was formed on the basis of a medical study that does not necessarily rule out delayed onset hearing loss, and the examiner did not point to any post-service occupational or recreational noise exposure or other evidence in the record that could explain the Veteran's hearing loss.  Moreover, the examiner did not have the opportunity to consider the fact that the Veteran's hearing was tested multiple times on separation and that the audiologist noted that there was evidence of a significant threshold shift.  

Accordingly, with consideration of all of the evidence of record including the Veteran's lay statements, the Board finds that the preponderance of the evidence in support of the Veteran's claim and the negative evidence against his claim are at least equal.  See Walker, supra.  As such, entitlement to service connection for hearing loss is warranted here. 


ORDER

Entitlement to service connection for bilateral hearing loss is granted.


REMAND

At the Veteran's February 2016 hearing, he testified that he has received treatment for his left foot and left shoulder disabilities at the Daytona Beach, Florida VA Outpatient Clinic (OPC), and at the Gilbert, Arizona VA OPC.  A review of the record reveals that only a few pages of VA treatment records from the Daytona Beach OPC and Orlando VA Medical Center (VAMC) ranging in date from October 2010 to February 2012 and March 2014 are currently associated with the claims file.  Additionally, the Veteran further testified that he was receiving Social Security Administration (SSA) benefits for his left shoulder disability.  A remand of this claim is required for the collection of any outstanding VA treatment and SSA records.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Moreover, consistent with VA's duty to assist the Veteran in development of his claim, a VA medical examination must be provided when: (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence which establishes that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Board to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Additionally, such examinations must be reviewed for adequacy in assisting the Veteran in adjudication of his claim.  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  Such a medical examination is adequate when it describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Id.  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Medical etiology opinions based on an inaccurate factual predicate are of no probative value in adjudicating disability compensation claims, and VA may not rely on such etiology opinions to adjudicate a claim.  See generally Reonal v. Brown, 5 Vet. App. 458 (1993).

First, addressing the Veteran's left foot condition, a VA examination was completed in June 2010.  However, because the examiner did not find that the Veteran had a left foot disability, an etiology opinion, although requested, was not provided.  As discussed above, at his February 2016 hearing, the Veteran indicated that his treating physician had diagnosed him with plantar fasciitis.  Although the June 2010 examiner noted pain in the Veteran's left heel, the examiner did not address or otherwise assess the Veteran for plantar fasciitis, nor did the Veteran at that time report a diagnosis of plantar fasciitis.  Because the Veteran's statements that he has been diagnosed by his treating physician with plantar fasciitis is competent and credible, and a review of the Veteran's service treatment records reveal that the Veteran injured his left foot in service, a new VA examination with an etiology opinion is warranted here. 

As for the Veteran's left shoulder disability, for claims challenging the disability rating assigned to a service-connected disability, the VA examination must be sufficiently contemporaneous so as to assess the current nature, extent, and severity of the Veteran's service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  When the evidence indicates that there has been a material change in the disability and the evidence of record is too old, or that the current rating may be incorrect, VA has a duty to conduct a new examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

Here, the Veteran's VA examination of his left shoulder was completed in June 2010.  However, at his February 2016 hearing the Veteran testified that he underwent left shoulder surgery in December 2010, and a rotator cuff tear in 2014 that required physical therapy.  This is supported by VA and private treatment records in the claims file.  As such, because the Veteran's left shoulder disability may have worsened, another examination must be conducted to ascertain the current severity of his left shoulder disability.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's relevant outstanding VA treatment records from October 2008 onwards and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Obtain the Veteran's SSA records and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

3. Schedule the Veteran for a VA examination with the appropriate clinician for his left foot disability to include plantar fasciitis.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. The examiner must provide opinions as to the following:

i. Whether it is at least as likely as not (50 percent or greater probability) that: (1) the Veteran's left foot condition to include plantar fasciitis began during active service; or (2) is otherwise related to an incident of service.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his left shoulder disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's left shoulder disability, and any functional impairment with regard to daily and occupational activities.  

5. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

6. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


